Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The amendment filed September 21st, 2021 has been entered. Claims 1-9 and 17-20 remain pending in the application. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2010/0166568) in view of Bergeson et al. (US 2017/0267339).
Regarding claim 1, Lin ‘568 teaches (figures 2-7) a rotor mast/composite steel hybrid mast (201) (Para 0015), comprising:
an outer member/ steel portion (203) including an external surface (as shown in the figure below), an internal surface (213), a first bearing area, and a second bearing area (as shown in the figure below; area of outer member which touches/engages the inner member is a bearing area), wherein the internal surface defines a channel (as shown in the figure below) (Para 0015); and
an inner member (as shown in the figure below) disposed within the channel of the outer member/steel portion (203), the inner member including a first bearing surface and a second bearing surface (as shown in the figure below; surface of inner member which touches/engages the outer member is a bearing surface). 
wherein the first bearing area is in contact with the first bearing surface and the second bearing area is in contact with the second bearing surface (as shown in the figure below),

    PNG
    media_image1.png
    839
    530
    media_image1.png
    Greyscale

but it is silent about a first bearing area perpendicular to an axis of the outer member, and a second bearing arear perpendicular to an axis of the outer member, the channel extending between the first bearing area and the second bearing area; and
a first bearing surface perpendicular to an axis of the inner member and a second bearing surface perpendicular to an axis of the inner member;
wherein the first bearing area is in contact with the first bearing surface and the second bearing area is in contact with the second bearing surface for reacting opposing axial forces 
However, Bergeson et al. ‘339 teaches (figures 1-2) a hinge pin assembly (200) for use in a helicopter rotor system comprising the outer member/cylinder (102) which includes a first bearing area and a second bearing area perpendicular to an axis of the outer member (as shown in the figure below), the inner member/shear bolt (104) which includes a first bearing surface and a second bearing surface perpendicular to an axis of the inner member (as shown in the figure below), wherein the internal surface defines a channel extending between the first bearing area and the second bearing area (as shown in the figure below). Bergeson et al. ‘339 further teaches the assembly of hinge pin preloads the outer member/cylinder (103) with a compressive stress (compression) and the inner member/shear bolt (104) with a tensile force i.e., bearing areas and bearing surfaces are in contact where they react to opposing axial forces (Para 0034). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin ‘568 to incorporate the teachings of Bergeson et al. ‘339 to configure the rotor mast as claimed above. One of ordinary skill in art would recognize that doing so would produce a mast with higher strength.
Regarding claim 2, modified Lin ‘568 teaches (figures 2-7) the rotor mast wherein the outer member/ steel portion (203) comprises a metal and the inner member comprises a composite material (Para 0013).
Regarding claim 3, modified Lin ‘568 teaches (figures 2-7) the rotor mast wherein the inner member further comprises a shaft (as shown in the figure above) but it is silent about a cuff coupled to the shaft, and a clamping element coupled to the cuff, wherein the first bearing 

    PNG
    media_image2.png
    814
    531
    media_image2.png
    Greyscale

Regarding claim 4, modified Lin ‘568 teaches (figures 2-7) the rotor mast wherein the shaft comprises the composite material (Para 0013) but it is silent about the cuff and the clamping element comprising a metal. However, Bergeson et al. ‘568 teaches (figures 1-2) wherein the cuff (116) (shear bolt comprises a cuff), clamping element/ pin extender (108) and nut (112) manufactured from a material such as titanium and high strength steels (Para 0031-
Regarding claim 5, modified Lin ‘568 teaches (figures 2-7) the rotor mast wherein the cuff and the clamping element are coupled via complementary threads such that rotation of the clamping element would advance the first bearing surface towards the second bearing surface (Bergeson et al. ‘568, Para 0033).
Regarding claim 6, modified Lin ‘568 teaches (figures 2-7) the rotor mast wherein the cuff is bonded to the shaft (figures 1-2 to shows cuff (114, 116) bonded/attached to the shaft (104)).
Regarding claim 7, modified Lin ‘568 teaches (figures 2-7) the rotor mast wherein the inner member further comprises a second cuff/ mandrel (303) coupled to the shaft, wherein the second bearing surface is on the second cuff (second cuff/mandrel (303) is a part of the inner member and touches/engages with the outer member) (Para 0015).
Regarding claim 8, modified Lin ‘568 teaches (figures 2-7) the rotor mast wherein the second bearing surface is integrally formed with the shaft (Para 0019).
Regarding claim 9, modified Lin ‘568 teaches (figures 2-7) the rotor mast wherein a total length of the inner member is greater than a total length of the outer member (the modification of the rotor mast using the pin extender (108) and the nut (112) protrudes the inner member). 
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hale et al. (US 2020/0319042) in view of Lin (US 2010/0166568) and Bergeson et al. (US 2017/0267339).
Regarding claim 17, Hale et al. ‘042 teaches (figure 1) an aircraft/helicopter (100) comprising: 
a fuselage (101) (Para 0013); 
a powerplant/engine (102) configured to produce rotational energy (Para 0013, 0015); and 
a rotor assembly, comprising: 
a rotor hub (11) (Para 0013); 
a plurality of rotor blades (110) extending from the rotor hub (11) (Para 0013); and 
a rotor mast (108) coupled to the rotor  hub (11), the rotor mast (108) being configured to receive the rotational energy  produced by the powerplant ant transmit it to the rotor hub (11) (Para 0013-0016), 
but it is silent about the rotor mast comprising:
a metallic outer member including an external surface, an internal surface, a first bearing area perpendicular to an axis of the outer member, and a second bearing area perpendicular to an axis of the outer member, wherein the internal surface defines a channel extending between the first bearing area and the second bearing area; and 
an inner member including a composite shaft disposed within the channel of the outer member, the inner member including a first bearing surface perpendicular to an axis of the inner member and coupled to a first end of the composite shaft and a second bearing surface perpendicular to an axis of the inner member and coupled to a second end of the shaft; 

However, Lin ‘568 teaches (figures 2-7) the rotor mast with a metallic outer member/steel portion (203) including an external surface (as shown in the figure below), an internal surface (213), a first bearing area, and a second bearing area (as shown in the figure below; area of outer member which touches/engages the inner member is a bearing area), wherein the internal surface defines a channel (as shown in the figure below) (Para 0015);
an inner member including a composite shaft (as shown in the figure below (Para 0013) disposed within the channel of the outer member/steel portion (203), the inner member including a first bearing surface coupled to a first end of the composite shaft and a second bearing surface coupled to a second end of the shaft (as shown in the figure below; surface of inner member which touches/engages the outer member is a bearing surface);
wherein the first bearing area is in contact with the first bearing surface and the second bearing area is in contact with the second bearing surface (as shown in the figure below).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hale et al. ‘042 to incorporate the teachings of Lin ‘568 to configure a rotor mast with above mentioned properties. One of ordinary skill in art would recognize that doing so would provide flexibility in design and selection of materials for different portion of the rotor mast.

    PNG
    media_image3.png
    850
    530
    media_image3.png
    Greyscale

Bergeson et al. ‘339 teaches (figures 1-2) a hinge pin assembly (200) for use in a helicopter rotor system comprising the outer member/cylinder (102) which includes a first bearing area and a second bearing area perpendicular to an axis of the outer member (as shown in the figure below), the inner member/shear bolt (104) which includes a first bearing surface and a second bearing surface perpendicular to an axis of the inner member (as shown in the figure 
Regarding claim 18, modified Hale et al. ‘042 teaches (figure 1) an aircraft/helicopter (100) wherein the metallic outer member comprises steel and the composite shaft of the inner member comprises a carbon-fiber-reinforced polymer (Lin et al. ‘568, Para 0015-0016).
Regarding claim 19, modified Hale et al. ‘042 teaches (figure 1) an invention as described above in claim 18 but it is silent about the inner member further comprises a first metallic cuff coupled to the first end of the composite shaft and a metallic clamping element coupled to the first metallic cuff, wherein the first bearing surface is on the metallic clamping element. However, Bergeson et al. ‘339 teaches (figures 1-2) a hinge pin assembly (200) with a first metallic cuff/thread (116) coupled to the first end of the composite shaft/ shear bolt (104), and a metallic clamping element/ pin extender (108) and nuts (112) coupled to the first metallic cuff (116), wherein the first bearing surface is on the metallic clamping element (as shown in the figure below) (Para 0029, 0031-0033). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hale et al. ‘042 to incorporate the teachings of Bergeson et al. ‘339 to configure the rotor mast as 
Regarding claim 20, modified Hale et al. ‘042 teaches (figure 1) an aircraft/helicopter (100) wherein the inner member of the rotor mast further comprises a second cuff/ mandrel (303) coupled to the shaft, wherein the second bearing surface is on the second cuff (second cuff/mandrel (303) is a part of the inner member and touches/engages with the outer member) (Lin ‘568 Para 0015) but it is silent about the second cuff being metallic cuff. . However, Bergeson et al. ‘568 teaches (figures 1-2) wherein the cuff (116) (shear bolt comprises a cuff), clamping element/ pin extender (108) and nut (112) manufactured from a material such as titanium and high strength steels (Para 0031-0032). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Lin ‘568 to incorporate the teachings of Bergeson et al. ‘568 to configure the cuff and the clamping element comprising metal. One of ordinary skill in art would recognize that doing so would create structure with higher strength to resist transmission forces when engaged with other components of rotorcraft. 

    PNG
    media_image2.png
    814
    531
    media_image2.png
    Greyscale

Response to Arguments
Applicant’s arguments, see Page 8, filed September 21st, 2021, with respect to the rejection(s) of claim(s) 1 and 17 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bergeson et al. (US 2017/0267339).
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455.  The examiner can normally be reached on Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        /Richard R. Green/Primary Examiner, Art Unit 3647